DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered.
Regarding the amendment, claims 5 and 8 are canceled, claims 1-4, 6-7, 9-21 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/21 is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a synchronous generator, as recited in claims 1 and 9, comprising: 
a rotor; 
a stator comprising: 

a second armature winding configured to output a second three-phase voltage; 
a first rectifier housed within the synchronous generator and comprising a first output comprising a first positive terminal and a first negative terminal, the first output, the first positive terminal, and the first negative terminal are located externally from the synchronous generator, the first rectifier is configured to rectify the first three-phase voltage received from the first armature winding; and 
a second rectifier housed within the synchronous generator and comprising a second output comprising a second positive terminal and a second negative terminal, the second output, the second positive terminal, and the second negative terminal are located externally from the synchronous generator, the second rectifier is configured to rectify the second three-phase voltage received from the second armature winding,
wherein the first output is configured to be connected in series with the second output.
Further, the record of prior art by itself or in combination with other references also does not show a method for generating electric power, recited in claim 19, comprising:
rotating a rotor of a synchronous generator; 
generating, via a first stator armature winding, a first three-phase voltage in response to the rotating; 

rectifying, via a first rectifier, the first three-phase voltage into a first DC voltage, wherein the first rectifier is housed within the synchronous generator, the first rectifier comprises a first output comprising a first positive terminal and a first negative terminal, wherein the first output, the first positive terminal, and the first negative terminal are located externally from the synchronous generator; 
rectifying, via a second rectifier, the second three-phase voltage into a second DC voltage, wherein the second rectifier is housed within the synchronous generator, the second rectifier comprises a second output comprising a second positive terminal and a second negative terminal, wherein the second output, the second positive terminal, and the second negative terminal are located externally from the synchronous generator, and the first output is connected in series with the second output; 
outputting, by the synchronous generator, the first DC voltage; and 
outputting, by the synchronous generator, the second DC voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/Examiner, Art Unit 2834